Electronically Filed
                                                     Supreme Court
                                                     22699
                                                     16-APR-2021
                                                     08:12 AM
                                                     Dkt. 166 ORD


                             NO. 22699

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

         SANDY C. MCKEE (aka SANDY C. NITTA), Respondent.


                        ORIGINAL PROCEEDING
     (ODC 94-082-4173, 96-050-4850, 98-102-5593, 99-001-5831,
        99-017-5847, 99-018-5848, 99-259-6089, 99-260-6090,
        99-261-6091, 99-262-6092, 99-263-6093, 99-338-6168,
                     99-369-6199, 99-370-6200)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the April 8, 2021 motion, filed

 by Bradley Tamm, as Trustee Administrator at the Office of

 Disciplinary Counsel (ODC), and the record in this matter, we

 conclude that, insofar as the documents from this trusteeship

 that remain unclaimed have been in the possession of ODC for 22

 years, and have been the subject of successive rounds of notice

 to former clients of attorney Sandy McKee, nothing further is to

 be accomplished by preserving the original paper documents an

 additional six years, insofar as Rule 2.20(h) of the Rules of the
Supreme Court of the State of Hawai#i (2021), authorizes their

storage in perpetuity in the electronic record of this case.

Therefore,

          IT IS HEREBY ORDERED that the motion is granted.    ODC

may upload the documents into the docket of this case.

          IT IS FURTHER ORDERED that ODC may thereafter securely

destroy the original paper documents at its convenience.

          DATED: Honolulu, Hawai#i, April 16, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2